10 So.3d 1161 (2009)
Georgia Marie MOODY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2494.
District Court of Appeal of Florida, Fourth District.
May 27, 2009.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed without prejudice to appellant's raising a claim of ineffective assistance of counsel in postconviction proceedings. See Mansfield v. State, 758 So.2d 636, 642 (Fla.2000) (claim of ineffective assistance of counsel generally not cognizable on direct appeal).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.